Order entered August 19, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01504-CV

                            KATRINA MCPHERSON, Appellant

                                              V.

                                MELISSA LOPEZ, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-05725-E

                                          ORDER
        Before the Court is appellant’s August 15, 2019 second motion for an extension of time

to file her brief on the merits. We GRANT the motion and extend the time to September 16,

2019.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE